UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-1901

JUSTINE BELLAMY,

                   Plaintiff – Appellant,
             v.

HORRY COUNTY SCHOOL DISTRICT,

                   Defendant - Appellee,

             and

JOE DOWLING, in his individual and official capacity as
director of career and technology for Horry County School
District; RONNIE BURGESS, in his individual and official
capacity as principal of St. James High School,

                   Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Florence. Thomas E. Rogers, III, Magistrate
Judge. (4:07-cv-02727-TER)


Submitted:    November 17, 2009             Decided:   November 19, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Justine Bellamy, Appellant Pro Se.       Thomas Kennedy Barlow,
Kenneth Lendren Childs; Jasmine Stanetta Rogers, CHILDS &
HALLIGAN, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Justine Bellamy appeals from the orders entered by the

district court and the magistrate judge in favor of Defendants

in   her   action   alleging    employment   discrimination.      We    have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court and by

the magistrate judge.          Bellamy v. Horry Co. Sch. Dist., No.

4:07-cv-02727-TER (D.S.C. July 13, 2009 & July 28, 2009).                We

deny Bellamy’s motion for transcripts at government expense and

dispense    with    oral   argument   because   the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                      2